                 Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 1 of 13



                                       UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION


In Re. Fieldwood Energy Offshore LLC                                §                   Case No. 20-33950
                                                                    §
                                                                    §                   Lead Case No. 20-33948
                       Debtor(s)                                    §
                                                                                            Jointly Administered

Monthly Operating Report                                                                                                  Chapter 11

Reporting Period Ended: 06/30/2021                                                        Petition Date: 08/03/2020

Months Pending: 11                                                                        Industry Classification:    2   1   1   1

Reporting Method:                              Accrual Basis                         Cash Basis

Debtor's Full-Time Employees (current):                                          0

Debtor's Full-Time Employees (as of date of order for relief):                   0



Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

        Statement of cash receipts and disbursements
        Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
        Statement of operations (profit or loss statement)
        Accounts receivable aging
        Postpetition liabilities aging
        Statement of capital assets
        Schedule of payments to professionals
        Schedule of payments to insiders
        All bank statements and bank reconciliations for the reporting period
        Description of the assets sold or transferred and the terms of the sale or transfer




/s/ Alfredo R. Pérez                                                         Alfredo R. Pérez
Signature of Responsible Party                                               Printed Name of Responsible Party
08/02/2021
                                                                             700 Louisiana Street, Suite 1700, Houston, TX
Date
                                                                             77002-2755
                                                                             Address



STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.

UST Form 11-MOR (06/07/2021)                                        1
                     Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 2 of 13
Debtor's Name Fieldwood Energy Offshore LLC                                                       Case No. 20-33950


Part 1: Cash Receipts and Disbursements                                           Current Month            Cumulative

a.   Cash balance beginning of month                                                         $792,218
b.   Total receipts (net of transfers between accounts)                                             $77                 $0
c.   Total disbursements (net of transfers between accounts)                                         $0                 $0
d.   Cash balance end of month (a+b-c)                                                       $792,295
e.   Disbursements made by third party for the benefit of the estate                                 $0                 $0
f.   Total disbursements for quarterly fee calculation (c+e)                                         $0                 $0
Part 2: Asset and Liability Status                                                Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                      $-2
b.   Accounts receivable over 90 days outstanding (net of allowance)                                 $0
c.   Inventory       ( Book        Market      Other      (attach explanation))              $117,175
d    Total current assets                                                                $-414,581,512
e.   Total assets                                                                        $788,157,462
f.   Postpetition payables (excluding taxes)                                                 $173,999
g.   Postpetition payables past due (excluding taxes)                                                $0
h.   Postpetition taxes payable                                                                      $0
i.   Postpetition taxes past due                                                                     $0
j.   Total postpetition debt (f+h)                                                           $173,999
k.   Prepetition secured debt                                                                        $0
l.   Prepetition priority debt                                                                       $0
m. Prepetition unsecured debt                                                            $392,316,234
n.   Total liabilities (debt) (j+k+l+m)                                                  $392,490,233
o.   Ending equity/net worth (e-n)                                                       $395,667,229

Part 3: Assets Sold or Transferred                                                Current Month            Cumulative


a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                              $0                 $0
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                         $0                 $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                        $0                 $0

Part 4: Income Statement (Statement of Operations)                                Current Month            Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                      $5,636,118
b.   Cost of goods sold (inclusive of depreciation, if applicable)                         $5,110,990
c.   Gross profit (a-b)                                                                      $525,128
d.   Selling expenses                                                                                $0
e.   General and administrative expenses                                                          $4,454
f.   Other expenses                                                                                 $144
g.   Depreciation and/or amortization (not included in 4b)                                           $0
h.   Interest                                                                                    $-77
i.   Taxes (local, state, and federal)                                                        $32,723
j.   Reorganization items                                                                            $0
k.   Profit (loss)                                                                           $487,884                   $0


UST Form 11-MOR (06/07/2021)                                           2
                  Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 3 of 13
Debtor's Name Fieldwood Energy Offshore LLC                                                                     Case No. 20-33950

Part 5: Professional Fees and Expenses

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total                  $0              $0               $0               $0
         Itemized Breakdown by Firm
               Firm Name                           Role
         i                                                                                   $0              $0               $0               $0
         ii                                                                                  $0              $0               $0               $0

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total               $0              $0               $0               $0
         Itemized Breakdown by Firm
               Firm Name                           Role
         i                                                                                   $0              $0               $0               $0
         ii                                                                                  $0              $0               $0               $0
c.       All professional fees and expenses (debtor & committees)                            $0              $0               $0               $0

Part 6: Postpetition Taxes                                                                         Current Month              Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                  $0                          $0
b.   Postpetition income taxes paid (local, state, and federal)                                                     $0                          $0
c.   Postpetition employer payroll taxes accrued                                                                    $0                          $0
d.   Postpetition employer payroll taxes paid                                                                       $0                          $0
e.   Postpetition property taxes paid                                                                               $0                          $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                   $0                          $0
g.   Postpetition other taxes paid (local, state, and federal)                                                      $0                          $0

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
b.   Were any payments made outside the ordinary course of business                          Yes        No
     without court approval? (if yes, see Instructions)
c.   Were any payments made to or on behalf of insiders?                                     Yes        No
d.   Are you current on postpetition tax return filings?                                     Yes        No
e.   Are you current on postpetition estimated tax payments?                                 Yes        No
f.   Were all trust fund taxes remitted on a current basis?                                  Yes        No
g.   Was there any postpetition borrowing, other than trade credit?                          Yes        No
     (if yes, see Instructions)
h.   Were all payments made to or on behalf of professionals approved by                     Yes        No      N/A
     the court?
i.   Do you have:            Worker's compensation insurance?                                Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             Casualty/property insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             General liability insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
j.   Has a plan of reorganization been filed with the court?                                 Yes        No


UST Form 11-MOR (06/07/2021)                                                  3
                     Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 4 of 13
Debtor's Name Fieldwood Energy Offshore LLC                                                                   Case No. 20-33950


k.      Has a disclosure statement been filed with the court?                             Yes          No
l.      Are you current with quarterly U.S. Trustee fees as                               Yes          No
        set forth under 28 U.S.C. § 1930?

Part 8: Individual Chapter 11 Debtors (Only)

a.      Gross income (receipts) from salary and wages                                                               $0
b.      Gross income (receipts) from self-employment                                                                $0
c.      Gross income from all other sources                                                                         $0
d.      Total income in the reporting period (a+b+c)                                                                $0
e.      Payroll deductions                                                                                          $0
f.      Self-employment related expenses                                                                            $0
g.      Living expenses                                                                                             $0
h.      All other expenses                                                                                          $0
i.      Total expenses in the reporting period (e+f+g+h)                                                            $0
j.      Difference between total income and total expenses (d-i)                                                    $0
k.      List the total amount of all postpetition debts that are past due                                           $0
l. Are you required to pay any Domestic Support Obligations as defined by 11            Yes       No
   U.S.C § 101(14A)?
m. If yes, have you made all Domestic Support Obligation payments?                      Yes       No        N/A

                                                     Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
§§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report on behalf of the
estate.


/s/ William Swingle                                                             William Swingle
Signature of Responsible Party                                                  Printed Name of Responsible Party

CAO                                                                             08/02/2021
Title                                                                           Date




UST Form 11-MOR (06/07/2021)                                                4
                    Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 5 of 13


                                                                    UNITED STATES BANKRUPTCY COURT
                                                                      SOUTHERN DISTRICT OF TEXAS
                                                                              Houston    Division

    [1] Case Name: FIELDWOOD ENERGY LLC, et al.                                             Petition Date: August 3 and August 4, 2020
        Case Number: 20-33948
        Month: June 2021

                                                        MONTHLY OPERATING REPORT NOTES FOR JUNE 2021

    INTRODUCTION:
    This monthly operating report ("MOR") is unaudited and does not purport to represent financial statements prepared in accordance with accounting
    principles generally accepted in the United States ("GAAP"), and it is not intended to fully reconcile to the consolidated financial statements prepared by the
    Debtors. Information contained in this MOR has been derived from the Debtors' books and records, but does not reflect in all circumstances presentation
    for GAAP or SEC reporting purposes. Therefore, in order to comply with their obligations to provide MORs during these chapter 11 cases, the Debtors have
    prepared this MOR using the best information presently available to them, which has been collected, maintained, and prepared in accordance with their
    historical accounting practices. Accordingly, this MOR is true and accurate to the best of the Debtors’ knowledge, information, and belief, based on
    currently‐available data. The results of operations and financial position contained herein are not necessarily indicative of results that may be expected for
    any period other than full calendar month‐ending June 30, 2021, or for the full year, and may not necessarily reflect the Debtors' future consolidated results
    of operations and financial position.

    RESERVATION OF RIGHTS:
    This MOR is limited in scope, covers a limited time period, and has been prepared solely for the purpose of complying with the monthly reporting
    requirements of the Debtors' chapter 11 cases. The unaudited financial statements have been derived from the Debtors' books and records. The
    information presented herein has not been subject to all procedures that typically would be applied to financial information presented in accordance with
    GAAP. Upon the application of such procedures, the Debtors believe that the financial information could be subject to material change. The information
    furnished in this MOR includes normal recurring adjustments, but does not include all of the adjustments that typically would be made for interim financial
    statements presented in accordance with GAAP.

    GLOBAL NOTES:
    Given the complexity of the Debtors’ business, inadvertent errors or omissions may have occurred. Accordingly, the Debtors hereby reserve all of their rights
    to dispute the validity, status, enforceability, or executory nature of any claim amount, agreement, representation, or other statement set forth in this MOR.
    Further, the Debtors reserve the right to amend or supplement this MOR, if necessary, but shall be under no obligation to do so.

    NOTES TO SUPPORTING DOCUMENTATION:
    Supporting documentation is presented on a consolidated basis for the Debtors.

    SUPPORTING DOCUMENTATION - BALANCE SHEET:
    Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre‐petition claims to be resolved in connection with the chapter 11
    cases. As a result of the chapter 11 filings, the payment of pre‐petition liabilities are subject to compromise or other treatment under a plan of
    reorganization. The determination of how such liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a chapter
    11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Prepetition liabilities that are subject to
    compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments depending on Court actions, further
    developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims,
    rejection of executory contracts, continued reconciliation or other events.

    Values in the consolidated balance sheet represent rounded numbers. Accordingly, subtotals may not agree to the summation of the rounded numbers
    presented.

    SUPPORTING DOCUMENTATION - CONSOLIDATED INCOME STATEMENT:
    The income statement is presented on a consolidated basis for the Debtors. The information provided in the income statements reflect activity for the full
    calendar month‐ending June 30, 2021.

    Values in the consolidated income statement represent rounded numbers. Accordingly, subtotals may not agree to the summation of the rounded numbers
    presented.

    SUPPORTING DOCUMENTATION - PAYMENTS MADE ON PREPETITION DEBTS:
    Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the Debtors to pay certain prepetition claims in
    designated categories. This relief generally was designed to preserve the value of the Debtors’ business and assets. The Debtors have paid and continue to
    pay undisputed postpetition obligations in the ordinary course of business.

    SUPPORTING DOCUMENTATION - PAYMENTS TO INSIDERS:
    The list of insiders is consistent with public disclosures and other filings associated with the Debtors' chapter 11 cases. The listing of any party as an "insider"
    is neither intended to be nor should be construed as a legal characterization of such party as an "insider," as such term is defined in section 101(31) of the
    Bankruptcy Code, and it does not act as an admission or waiver of any fact, right, claim, or defense, and all such rights, claims, and defenses are hereby
    expressly reserved.

    Notes:

    [1] The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as applicable, are: Dynamic
    Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore
    LLC (3489); Fieldwood SD Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107); Bandon Oil and Gas GP,
    LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422).




                                                                                              1
#
                                                                            Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 6 of 13




                                                             UNITED STATES BANKRUPTCY COURT
                                                               SOUTHERN DISTRICT OF TEXAS
                                                                              Houston    Division

       Case Name: FIELDWOOD ENERGY LLC, et al.                                                                 Petition Date:         August 3 and August 4, 2020
       Case Number: 20-33948
       Month: June 2021

                                                                       CONSOLIDATED BALANCE SHEET
                                                                       Ending Balance at June 30, 2021
       in $ thousands
       Current liabilities:                                                                                           Jun-21
              Trade accounts payable                                                                           $           82,939
              Trade accounts payable clearing [1]                                                                              567
           Accounts payable                                                                                                83,506
           Accrued liabilities                                                                                            110,106
           Accrued interest                                                                                                     10
           Derivative liabilities - current                                                                                33,215
           Current portion of asset retirement obligations                                                                322,938
           DIP financing                                                                                                   10,000
           Other current liabilities                                                                                         1,526
       Total current liabilities                                                                                $         561,301

       Other liabilities:
       Asset retirement obligations                                                                            $           970,059
       Deferred income taxes [2]                                                                                            53,934
       Derivative liabilities                                                                                                  270
       Other long-term obligations                                                                                           5,347
       Liabilities subject to compromise                                                                                 1,972,285
       Total liabilities                                                                                        $        3,563,196

       Members' capital:
       Contributions                                                                                           $           743,366
       Earnings                                                                                                         (2,893,775)
       Other members' capital                                                                                                  (84)
       Noncash stock compensation                                                                                           57,861
       Total members' equity                                                                                            (2,092,632)

       Total liabilities and members' equity                                                                    $        1,470,564

    Notes:
    [1] Temporary clearing account for transactions that are to be transferred to another account. This account does not reflect true accounts payable liabilities.
    [2] Deferred income tax is net of a valuation allowance of $614.3 million




                                                                                                                                                       2
#
                            Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 7 of 13


                                                            UNITED STATES BANKRUPTCY COURT
                                                              SOUTHERN DISTRICT OF TEXAS
                                                                      Houston Division

    Case Name: FIELDWOOD ENERGY LLC, et al.                                                        Petition Date: August 3 and August 4, 2020
    Case Number: 20-33948
    Month: June 2021

                                                            CONSOLIDATED INCOME STATEMENT
                                                             For the period ending June 30, 2021
    in $ thousands

    Oil and gas revenues:                                                                            Jun-21
        Oil revenues                                                                               $    63,167
        Gas revenues                                                                                     6,120
        Liquids revenues                                                                                 2,686
        Other revenues                                                                                   7,732
    Total revenues                                                                                 $    79,705

    Costs and expenses:
       Lease operating expense                                                                     $     29,191
       Repairs and maintenance                                                                            6,556
       Severance Tax                                                                                         33
       Transportation expense                                                                             2,293
       Workover expense                                                                                     144
       Depreciation, depletion and amortization                                                          16,625
       Accretion expense                                                                                  9,340
       Other operating                                                                                    1,500
       Insurance expense                                                                                  3,490
       Restructuring charges                                                                              9,880
       General and administrative expense                                                                 2,530
    Total costs and expenses                                                                       $     81,582

    Income from operations                                                                         $      (1,877)

    Other income (expense):
       Interest income                                                                             $         392
       Interest expense                                                                                    1,225
       Derivative settlements - oil                                                                       (4,884)
       Derivative settlements - gas                                                                          -
       Commodity derivative income (expense) - unrealized                                                (21,120)
       Reorganization items                                                                               (2,816)
    Net income                                                                                     $     (29,080)
    Income tax (expense) benefit                                                                             (17)
    Net income                                                                                     $     (29,097)




                                                                                            3
#
                                      Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 8 of 13




                                            UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF TEXAS
                                            Houston Division

Case Name: FIELDWOOD ENERGY LLC, et al.                               Petition Date: August 3 and August 4, 2020
Case Number: 20-33948
Month: June 2021

                                          PAYMENTS MADE ON PREPETITION DEBTS
                                            For the period ending June 30, 2021
in $ actuals

Prepetition payments made in accordance with ECF No. 342 FINAL ORDER (I) AUTHORIZING DEBTORS TO PAY (A) PREPETITION
INTEREST OWNER OBLIGATIONS, JOINT INTEREST BILLINGS, AND E&P OPERATING EXPENSES AND (B) 503(b)(9) CLAIMS; AND
(II) GRANTING RELATED RELIEF

                    Payment Type             Pymt Date  Amount
Trade Agreement Vendor                       6/10/2021 $ 199,599
Joint Interest Billings                      6/24/2021       531
Joint Interest Billings                      6/24/2021       436
Trade Agreement Vendor                       6/10/2021    87,500
Trade Agreement Vendor                       6/10/2021   324,576
Joint Interest Billings                       6/3/2021         1
Trade Agreement Vendor                        6/3/2021     5,044
Joint Interest Billings                       6/3/2021    95,333
Total                                                  $ 713,019




                                                                                          4
                                              Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 9 of 13




                                                                   UNITED STATES BANKRUPTCY COURT
                                                                     SOUTHERN DISTRICT OF TEXAS
                                                                           Houston     Division


    Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                                          Petition Date:         August 3 and August 4, 2020
    Case Number: 20-33948
    Month: June 2021

                                                                         PAYMENTS TO INSIDERS

    in $ thousands
    INSIDERS                                            Type               Jan-21               Feb-21             Mar-21             Apr-21               May-21                 Jun-21
    Employee 1                                          Salary       $               31   $               31   $             31   $             47   $                 31   $               31
    Employee 2                                          Salary                       28                   28                 28                 42                     28                   28
    Employee 3                                          Salary                       23                   23                 23                 34                     23                   23
    Employee 4                                          Salary                       26                   26                 26                 39                     26                   26
    Employee 5                                          Salary                       23                   23                 23                 34                     23                   23
    Employee 6                                          Salary                       24                   24                 24                 36                     24                   24
    Director 1                                          BOD Fees                     85                   72                 55                 85                     85                   63
    Director 2                                          BOD Fees                    -                    -                  -                   25                    -                    -
    Director 3 [1]                                      BOD Fees                     25                  -                  -                   25                    -                    -
    TOTAL INSIDERS (MOR-1)                                           $              264   $              226   $            209   $            367   $                239   $              217




                                                                                      5
#
                                                            Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 10 of 13




                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                                          SOUTHERN DISTRICT OF TEXAS
                                                                                                          Houston      Division


          Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                             Petition Date:         August 3 and August 4, 2020
          Case Number: 20-33948
          Month: June 2021

                                                                                                    AGING OF POST-PETITION LIABILITIES [1]
          in $ thousands

                             DAYS                              TOTAL            TRADE ACCTS          SEVERANCE TAX STATE INCOME TAX                OTHER TAXES
                             0-30                       $          76,239     $        75,671                    55            213                           300
    [2]                      31-60                                     447                447
    [3]                      61-90                                     722                722
    [4]                       91+                                    6,099              6,099
                             Total                      $          83,507     $        82,939       $               55   $              213    $               300


                                                                                                        AGING OF ACCOUNTS RECEIVABLE [5]
          in $ thousands
                             Month                             Jan-21               Feb-21                 Mar-21              Apr-21                May-21                Jun-21
                              0-30                      $             8,907   $          13,000     $           10,475   $          11,796     $          12,732     $          15,898
                             31-60                                    9,477                4,686                 9,461                4,686                5,443                  6,509
                             61-90                                    4,968                5,130                 2,111                2,243                  564                  1,274
                              91+                                    19,957              18,071                 16,500              12,876                10,560                  9,312
                             Total                      $            43,310   $          40,887     $           38,548   $          31,602     $          29,298     $          32,993

          Notes:
          [1] Excludes the Trade Accounts Payable Clearing Account
          [2] $424k of JIB and transport invoices not yet reconciled, $21K related to annual renewal invoice the Company is in the process of evaluating
          [3] Related to $722k of JIB and transport invoices not yet reconciled
          [4] $2.9 million related to postpetition insurance/surety premium renewals related to prepetition contracts, $2.9 million of JIB and transport invoices not yet reconciled, and $394K of IT subscription renewals the Company
          is in the process of evaluating
          [5] Excludes operating revenues receivable and other accounts receivable. The operating revenues receivable account reflects 2 months of estimated accrued receivables for the Company's operating
          and non-operating interests. Other accounts receivable primarily includes operating expenses incurred by the Company that have not yet been charged to expense or capital, or billed to working interest parties.




                                                                                                                                6
#
                                                              Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 11 of 13




                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                                        SOUTHERN DISTRICT OF TEXAS
                                                                                           Houston      Division


       Case Name: FIELDWOOD ENERGY LLC, et al.                                                                               Petition Date:     August 3 and August 4, 2020
       Case Number: 20-33948
       Month: June 2021

                                                                                        CONSOLIDATED BALANCE SHEET
                                                                                        Ending Balance at June 30, 2021

       in $ thousands
       Current assets:                                                                                                            Jun-21
          Cash and cash equivalents                                                                                           $     128,367
          Accounts receivable-operating revenues                                                                                     80,941
          Accounts receivable-jib [1]                                                                                                27,969
          Accounts receivable - other [2]                                                                                              4,261
          Inventory                                                                                                                  36,968
          Prepaids                                                                                                                     1,339
          Other current assets                                                                                                       11,347
       Total current assets                                                                                                   $     291,192

       Other assets:
         Property, plant and equipment                                                                                        $    4,422,491
         Accumulated depreciation, depletion, amortization, and impairment                                                        (3,621,280)
         Restricted cash                                                                                                             253,684
         Long-term contractual receivable                                                                                             54,708
         Other assets                                                                                                                 69,769
       Total noncurrent assets                                                                                                $    1,179,372

       Total assets                                                                                                           $   1,470,564

    Notes:
    [1] AR balance includes certain clearing accounts and is shown net of allowance for doubtful accounts
    [2] Other accounts receivable includes operating expenses incurred by Fieldwood Energy LLC that have not yet been charged to expense or capital or billed to working interest parties




                                                                                                                              7
#
                             Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 12 of 13


                                             UNITED STATES BANKRUPTCY COURT
                                               SOUTHERN DISTRICT OF TEXAS
                                                          Houston   Division

   Case Name: FIELDWOOD ENERGY LLC, et al.                                                 Petition Date:       August 3 and August 4, 2020
   Case Number: 20-33948
   Month: June 2021

                                                STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                       For the period ending June 30, 2021
   in $ thousands

   Operating Receipts:
      Receipts                                                                             $        113,357
   Total Operating Receipts                                                                         113,357

   Operating Disbursements:
   Payroll                                                                                            6,075
   Benefits                                                                                           1,402
   Independent Director / BOD Fees                                                                       63
   Interest Owner                                                                                    21,395
   JIB Non-Operating                                                                                  4,584
   Capex                                                                                                112
   LOE                                                                                               37,076
   Transportation                                                                                     4,135
   Taxes                                                                                              1,954
   Insurance/Surety                                                                                      77
   G&A                                                                                                3,086
   Other                                                                                                 12
   Total Operating Disbursements                                                           $         79,971

   Operating Cash Flow                                                                     $         33,385

   Interest & Fees                                                                                      -
   Hedging                                                                                            2,312
   Restructuring Professional Fees                                                                    8,624
   Interest Earned                                                                                        (1)
   Cash Call                                                                                          1,242
   Total Disbursements [1]                                                                 $         92,149

   Net Cash Flow                                                                           $         21,208

   Beginning Book Cash Balance                                                             $        360,812
   Net Cash Flow Operating Account                                                                   21,208
   Acct. Transfer - Long Term Deposits                                                                  (15)
   Plus: Voided Checks                                                                                   46
   Ending Book Cash Balance                                                                $        382,051



Notes:
[1] Includes voided checks




                                                                               8
                                                Case 20-33948 Document 1952 Filed in TXSB on 08/02/21 Page 13 of 13




                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                                             SOUTHERN DISTRICT OF TEXAS
                                                                                                   Houston    Division


    Case Name: FIELDWOOD ENERGY LLC, et al.                                                                                                                                                     August 3 and August 4, 2020
    Case Number: 20-33948
    Month: June 2021

                                                                                              CASH ACCOUNT RECONCILIATION
    In $ thousands
                                                                                                                                     Escrow         Escrow
                                                                                                     Bankruptcy-                   Account –      Account –         FINCO                        Deposits -
                                                                                                       Related     Restricted      Fieldwood      Fieldwood       Collections     FWE EE         Long Term
    Account Type                                          Operating       Revenue          FSA         Utilities Cash Trust "A"    Energy LLC     Energy LLC       Account      RELIEF FUND         [1]           Total
                                                                                                                  Wilmington                                       Deutsche
    Bank Name                                             Capital One   Capital One    Capital One   Capital One     Trust             US Bank    J.P. Morgan        Bank                           N/A
    Account Number                                          x2209         x4666          x2306          x0534        x5000              x6000        x5624          x2558           x8297           N/A
    Bank Balance                                         $    34,737 $        93,953   $         -   $       342   $    238,492    $        792   $       8,250   $       -     $           5   $     6,144   $    382,716
    Plus: Deposits in Transit                                    -                               -           -              -               -                 0           -             -               -                0
    Less: Outstanding Checks                                    (133)           (532)            -           -              -               -               -             -             -               -             (665)
    Book Balance                                         $    34,604 $        93,421 $           -   $       342   $    238,492    $        792   $       8,250   $       -     $           5   $     6,144   $    382,051


    Beginning Cash Balance (Per Books)                   $     44,680 $      62,092 $            -   $       342   $    238,491    $        792   $       8,250   $       -     $           5   $     6,159 $      360,812
    Plus: Receipts                                             12,318       101,039              -           -                1               0               0           -             -               -          113,358
    Transfers Between Accounts                                    (13)          -                  13        -              -               -               -             -             -               -              -
    Less: Disbursements                                       (22,381)      (69,709)             (13)        -              -               -               -             -             -               (15)       (92,118)
    Ending Cash (Per Books)                              $     34,604 $      93,421 $            -    $      342   $    238,492    $        792   $       8,250   $       -     $           5   $     6,144 $      382,051

    Notes:
    [1] Reflects long-term deposits the Company has made with primarily pipeline companies as a requirement of conducting business with these companies




                                                                                                               9
#
